Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see applicant arguments/remarks, filed 08/13/2021, with respect to the previous claim objections have been fully considered and are persuasive.  The previous claim objections have been withdrawn. 

Applicant’s arguments, see applicant arguments/remarks, filed 08/13/2021, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 

Applicant's arguments regarding the prior art rejections filed 08/13/2021 regarding the limitation “tilted” have been fully considered but they are not persuasive. The amended claim limitations no longer disclose the term “tilted”. Therefore, the arguments are not considered persuasive. 

Applicant's arguments regarding the prior art rejections filed 08/13/2021 regarding the limitation “first angled slot extending across the inner-facing surface at a first angle at a first location along the elongated body and a second angled slot extending across the inner-facing 
	The applicant seems to argue that previously cited Vaughan (US 2005/0264291) does not teach this limitation because the slots/openings 217 have a longer dimension in a direction parallel to the conductor 215b. However, the slots/openings also extend in direction that is perpendicular to the conductor (see annotated figure below). Further, ¶0044 also teaches that the spacing/diameter, shape position and other factors of the slots/openings can be varied. Therefore, the diameter of the slot/opening in the direction perpendicular to the conductor can be extended to be longer than the extension that is parallel to the conductor 215b. Therefore, the arguments are not considered persuasive.

    PNG
    media_image1.png
    448
    699
    media_image1.png
    Greyscale

to one or more side-surfaces of the elongated body adjoining the inner-facing surface.” Therefore, the slots do not need to run from across the entire inner-facing surface of the elongated body. However, the slots/openings also extend in direction that is perpendicular to the conductor. Further, ¶0044 also teaches that the spacing/diameter, shape position and other factors of the slots/openings can be varied. Therefore, the diameter of the slot/opening in the direction perpendicular to the conductor can be extended.
	Further, the applicant’s amendments disclose a first angle and a second angle. However, the claim limitations do not disclose that the first angle and the second angle have to be different angles. Therefore, Vaughan teaching of slots/openings do still read on the applicant’s amendments.
	In conclusion, the claim amendments are not believed to overcome the previous prior art rejection. Therefore, the previous prior art references still read on the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 11-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaughan (US 2005/0264291).

Regarding claim 1, Vaughan teaches a magnetic resonance (MR) radio-frequency coil [Fig. 1 shows the overall RF coil. See also rest of reference.] comprising: 
	a plurality of slotted waveguides that collectively form an array circumferentially located around a longitudinal axis defining a bore scanning region of a magnetic resonance scanning system [Figs. 1-2B, wherein Fig. 2B shows an individual current unit 200a of the RF coil, the current unit includes a conductor. The conductor can be a waveguide according to ¶0049 and can be slotted. Fig. 2b includes openings/slots 217. From Fig. 1, there are a plurality of current units 200. See also rest of reference.], wherein each of the plurality of slotted waveguides comprises an elongated body that extends along a pre-defined length, and parallel with, the longitudinal axis [Fig. 2B, wherein the conductors that includes the slots/openings run parallel along the length of the RF coil.], and wherein each elongated body has an inner-facing surface, facing the longitudinal axis, that comprises a plurality of slots intermittently formed therein along a portion of the pre-defined length [Fig. 2B and Fig. 1, wherein the openings/slots are on the inner-surface and face the longitudinal axis. See also rest of reference.], including a first angled slot extending across the inner-facing surface at a first angle at a first location along the [Fig. 2B, wherein the slots/openings extend in multiple directions including at an angle of 0 degrees from the length (long axis) of the conductor and an angle of 180 degrees of the width of the conductor. ¶0044 also teaches that the spacing/diameter, shape position and other factors of the slots/openings can be varied. Therefore, the diameter of the slot/opening in the direction perpendicular to the conductor can be extended further than the length that is parallel to the conductor 215. Further, the first and second angle can be the same angle. See also rest of reference.].

Regarding claim 5, Vaughan further teaches wherein the elongated body of the plurality of slotted waveguide has, at non-slotted regions, an outer cross-sectional profile selected from the group consisting of a rectangle, a square, a circle, and an oval [Fig. 2B, wherein the cross-sectional shape of portions where there is no opening/slot is rectangular. See also rest of reference.].

Regarding claim 6, Vaughan wherein each elongated body of the plurality of slotted waveguide forms a hollow tube [¶0049, wherein the conductive elements can be a tube. Claim 5, wherein the conductive elements are perforated, slotted, have holes or apertures. See also rest of reference.].

Regarding claim 11, Vaughan further teaches wherein the plurality of slotted waveguides has a number of slotted waveguides selected from the group consisting of 3, 4, 5, 6, [Fig. 1, wherein 24 current units are shown. See also rest of reference.].

Regarding claim 12, Vaughan further teaches further comprising: one or more dielectric lens held in at least partial contact with, or in close proximity to, the inner surface of the elongated body of each of the plurality of slotted waveguides, or a portion thereof [Fig. 2A, wherein dielectric 220 is in partial contact and is in close proximity the inner surface of the slotted waveguide because slotted waveguide is inside 200 in Fig. 2B. See also rest of reference.].

Regarding claim 13, Vaughan further teaches wherein the plurality of slotted waveguides is configured for 3T magnetic field [¶0061, wherein 1 to 12 Tesla magnetic fields can be used. See also rest of reference.].

Regarding claim 14, Vaughan further teaches wherein the plurality of slotted waveguides is configured for 7T magnetic field [¶0061, wherein 1 to 12 Tesla magnetic fields can be used. See also rest of reference.].

Regarding claim 15, Vaughan further teaches wherein the array is configured as one of the groups of a body coil, a head coil, a limb coil, and a torso coil [¶0025, wherein a volume coil is the same as a body coil. See also rest of reference.].

Regarding claim 16, Vaughan teaches a method of magnetic resonance scanning, the method comprising: 
	providing a magnet that creates a primary magnetic field within a bore of an MR scanning system along a longitudinal axis of the bore [¶0061, wherein a magnet is used to create a 1-12 T magnetic field for MRI. See also rest of reference.]; 
	driving a slotted antenna radio-frequency coil array comprising a plurality of slotted waveguides oriented along the bore with an RF signal to generate a circularly polarized RF magnetic field perpendicular to the longitudinal axis Figs. 1-2B, wherein Fig. 2B shows an individual current unit 200a of the RF coil, the current unit includes a conductor.. The conductor can be a waveguide according to ¶0049 and can be slotted. Fig. 2b includes openings/slots 217. From Fig. 1, there are a plurality of current units 200. ¶0053, wherein circular polarization are enabled by the RF coil. See also rest of reference.], the plurality of slotted waveguides each comprising an elongated body and a plurality of slots formed intermittently along a length of the elongated body [Fig. 2B and Fig. 1, wherein the openings/slots are on the inner-surface and face the longitudinal axis. See also rest of reference.], the plurality of slots including a first angled slot extending across the inner- facing surface at a first angle at a first location along the elongated body and a second angled slot extending across the inner-facing surface at a second angle at a second location along the elongated body [Fig. 2B, wherein the slots/openings extend in multiple directions including at an angle of 0 degrees from the length (long axis) of the conductor and an angle of 180 degrees of the width of the conductor. ¶0044 also teaches that the spacing/diameter, shape position and other factors of the slots/openings can be varied. Therefore, the diameter of the slot/opening in the direction perpendicular to the conductor can be extended further than the length that is parallel to the conductor 215. Further, the first and second angle can be the same angle. See also rest of reference.]; 
	detecting a response signal generated by tissues of a subject at least partially positioned in a volume defined by the slotted antenna radio-frequency coil in response to the circularly polarized RF magnetic field [¶0027, ¶0038, ¶0067, wherein signals are acquired from the subject. See also rest of reference.]; and 
	creating an image of the tissues of the subject based on the detected response signal [¶0027, ¶0038, ¶0067, wherein signals are acquired from the subject and are used in MRI to form a MRI image. See also rest of reference.].

Regarding claim 17, Vaughan further teaches wherein the slotted antenna radio-frequency coil array is driven by multichannel excitation sequence in which each of the excitation are highly decoupled among a plurality of channels [¶0065, wherein the current units are decoupled. ¶0075-0076, wherein there are multiple channels that are decoupled. See also rest of reference.].

Regarding claim 20, Vaughan teaches a magnetic resonance (MR) scanning system comprising: 
	a structure defining a bore within which a subject is to be positioned for scanning, the bore defining a longitudinal axis [Fig. 1, wherein a bore is defined for imaging a patients. See also rest of reference.]; 
[¶0061, wherein a magnet is used to create a 1-12 T magnetic field for MRI. See also rest of reference.]; 
	an RF signal generator to drive a slotted-waveguide radio-frequency (RF) antennae coil to generate a circularly polarized (CP) RF magnetic field perpendicular to the longitudinal axis [Figs. 1-2B, wherein Fig. 2B shows an individual current unit 200a of the RF coil, the current unit includes a conductor. The conductor can be a waveguide according to ¶0049 and can be slotted. Fig. 2b includes openings/slots 217. From Fig. 1, there are a plurality of current units 200. ¶0027 and ¶0053, wherein circular polarization are enabled by the RF coil. See also rest of reference.];
	an RF detector to detect a response signal generated by tissues of the subject in response to the CP RF magnetic field [Figs. 1-2B, wherein Fig. 2B shows an individual current unit 200a of the RF coil, the current unit includes a conductor.. The conductor can be a waveguide according to ¶0049 and can be slotted. Fig. 2b includes openings/slots 217. From Fig. 1, there are a plurality of current units 200. ¶0027 and ¶0053, wherein circular polarization are enabled by the RF coil. See also rest of reference.]; and 
	a computing system to create an image of the tissues of the subject based on the detected response signal [¶0027, ¶0038, ¶0067, wherein signals are acquired from the subject and are used in MRI to form a MRI image. See also rest of reference.]; 
	wherein the slotted-waveguide RF antennae coil is oriented along the longitudinal axis to at least partially surround the subject when the subject is positioned within the bore for scanning [Figs. 1-2B, wherein Fig. 2B shows an individual current unit 200a of the RF coil, the current unit includes a conductor.. The conductor can be a waveguide according to ¶0049 and can be slotted. Fig. 2b includes openings/slots 217. From Fig. 1, there are a plurality of current units 200. See also rest of reference.], the slotted-waveguide RF antennae coil comprising a plurality of slotted waveguides each comprising an elongated body and a plurality of slots formed intermittently along a length of the elongated body [Fig. 2B and Fig. 1, wherein the openings/slots are on the inner-surface and face the longitudinal axis. See also rest of reference.], the plurality of slots including a first angled slot extending across the inner- facing surface at a first angle at a first location along the elongated body and a second angled slot extending across the inner-facing surface at a second angle at a second location along the elongated body [Fig. 2B, wherein the slots/openings extend in multiple directions including at an angle of 0 degrees from the length (long axis) of the conductor and an angle of 180 degrees of the width of the conductor. ¶0044 also teaches that the spacing/diameter, shape position and other factors of the slots/openings can be varied. Therefore, the diameter of the slot/opening in the direction perpendicular to the conductor can be extended further than the length that is parallel to the conductor 215. Further, the first and second angle can be the same angle. See also rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Vaughan, in view of Huish (US 2010/0253351).

Regarding claim 2, Vaughan teaches the limitations of claim 1, which this claim depends from.
	Vaughan further teaches wherein the slots are formed across the inner-facing surface of the elongated body [Fig. 2B, wherein the slots/openings extend in multiple directions including at an angle of 0 degrees from the length (long axis) of the conductor and an angle of 180 degrees of the width of the conductor. ¶0044 also teaches that the spacing/diameter, shape position and other factors of the slots/openings can be varied. Therefore, the diameter of the slot/opening in the direction perpendicular to the conductor can be extended further than the length that is parallel to the conductor 215. Further, the first and second angle can be the same angle. See also rest of reference.].
	However, Vaughan is silent in teaching extended inwardly to one or more side-surfaces of the elongated body adjoining the inner-facing surface.
[See Fig. 6, wherein the gaps/slots between conductors 22 go across the entire conductor. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Vaughan and Huish because Huish also teaches an cylindrical RF coil for MRI and teaches that slots/gaps can go across the antenna element to form a B1 magnetic field [Huish - ¶0047. See also rest of reference.].

Claims 3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Vaughan, in view of Martek (US 6,429,825).

Regarding claim 3, Vaughan teaches the limitations of claim 1, which this claim depends from.
	Vaughan further teaches wherein the plurality of slots are formed on the inner- facing surface of the elongated body [Figs. 1-2B, wherein Fig. 2B shows an individual current unit 200a of the RF coil, the current unit includes a conductor. The conductor can be a waveguide according to ¶0049 and can be slotted. Fig. 2b includes openings/slots 217. From Fig. 1, there are a plurality of current units 200. See also rest of reference.].
	However, Vaughan is silent in teaching are plurality of slots are formed only on the inner- facing surface of the elongated body (emphasis added).
[Fig. 3B, wherein the slots are formed only on an inner side. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Vaughan and Martek because Martek teaches that the cavity slot element array can be connected to magnetic probes, which is similar to RF coils for MRI (because MRI uses magnetic fields), for providing and/or receiving radiated signals to and from the element array. Therefore, it would have been obvious to try combining the features of Martek with the teachings of Vaughan to an RF antenna for MRI that includes a plurality of slotted waveguides [Vaughan – Fig. 1-2B; Martek – Fig. 8 and Col. 4, lines 12-18. See also rest of references.].

Regarding claim 9, Vaughan teaches the limitations of claim 1, which this claim depends from.
	Vaughan further teaches each of the plurality of slots is intermittently formed [See Fig. 2B, wherein the openings/slots are formed at equal intervals. See also rest of reference.].  
	However, Vaughan is silent in teaching wherein each of the plurality of slots is intermittently formed at a location having a length of approximately λg/2 to a next slot, wherein λg is a guided wavelength in at least one of the plurality of slotted waveguides.
	Martek, which is also in the field of waveguides, teaches wherein each of the plurality of slots is intermittently formed at a location having a length of approximately λg/2 to a next slot, g is a guided wavelength in at least one of the plurality of slotted waveguides [Col. 4, lines 18-37. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Vaughan and Martek because Martek teaches that the cavity slot element array can be connected to magnetic probes, which is similar to RF coils for MRI (because MRI uses magnetic fields), for providing and/or receiving radiated signals to and from the element array. Therefore, it would have been obvious to try combining the features of Martek with the teachings of Vaughan to an RF antenna for MRI that includes a plurality of slotted waveguides [Vaughan – Fig. 1-2B; Martek – Fig. 8 and Col. 4, lines 12-18. See also rest of references.].

Regarding claim 10, Vaughan teaches the limitations of claim 1, which this claim depends from.
	Vaughan is silent in teaching wherein a last slot is formed at a location having a length of approximately λg/4 to a short-circuit termination, wherein λg is a guided wavelength in at least one of the plurality of slotted waveguides.
	Martek, which is also in the field of waveguides, teaches wherein a last slot is formed at a location having a length of approximately λg/4 to a short-circuit termination, wherein λg is a guided wavelength in at least one of the plurality of slotted waveguides [Col. 4, lines 18-37. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Vaughan and Martek because [Vaughan – Fig. 1-2B; Martek – Fig. 8 and Col. 4, lines 12-18. See also rest of references.].

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Vaughan, in view of Bottomley (US 2005/0062472).

Regarding claim 7, Vaughan teaches the limitations of claim 1, which this claim depends from.
	Vaughan further teaches the plurality of slotted waveguides [Figs. 1-2B, wherein Fig. 2B shows an individual current unit 200a of the RF coil, the current unit includes a conductor.. The conductor can be a waveguide according to ¶0049 and can be slotted. Fig. 2b includes openings/slots 217. From Fig. 1, there are a plurality of current units 200. See also rest of reference.].
	Vaughan is silent in teaching wherein the plurality of waveguides terminates at a short-circuit element.
	Bottomley, which is also in the field of MRI, teaches the plurality of waveguides terminates at a short-circuit element [¶0031, wherein standing wave conductors are disclosed and therefore, terminate at a short circuit element. See also rest of reference.].
[Bottomley - ¶0019; ¶0031-0032. See also rest of reference.]. 

Regarding claim 8, Vaughan teaches the limitations of claim 1, which this claim depends from.
	Vaughan further teaches the plurality of slotted waveguides [Figs. 1-2B, wherein Fig. 2B shows an individual current unit 200a of the RF coil, the current unit includes a conductor.. The conductor can be a waveguide according to ¶0049 and can be slotted. Fig. 2b includes openings/slots 217. From Fig. 1, there are a plurality of current units 200. See also rest of reference.].
	Vaughan is silent in teaching wherein the plurality of waveguides terminates at a matched load element.
	Bottomley, which is also in the field of MRI, teaches the plurality of waveguides terminates at a matched load element [¶0031-0032, wherein travelling wave conductors are disclosed and therefore, terminate at a matched load element. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Vaughan and Bottomley because Bottomley also teaches an RF coil that includes waveguides and teaches that it known in the art [Bottomley - ¶0019; ¶0031-0032. See also rest of reference.].

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Vaughan, in view of Wang (US 2015/0323622).

Regarding claim 18, Vaughan teaches the limitations of claim 16, which this claim depends from.
	Vaughan further teaches wherein the slotted antenna radio-frequency coil array has a magnetic field maximum transmission efficiency [Figs. 1-2B, wherein Fig. 2B shows an individual current unit 200a of the RF coil, the current unit includes a conductor. The conductor can be a waveguide according to ¶0049 and can be slotted. Fig. 2b includes openings/slots 217. From Fig. 1, there are a plurality of current units 200. See also rest of reference.].
	However, Vaughan is silent in teaching a magnetic field maximum transmission efficiency of greater than 1.1 μT/√W.
	Wang, which is also in the field of MRI, teaches wherein the slotted antenna radio- frequency coil array has a magnetic field maximum transmission efficiency of greater than 1.1 μT/√W [See Fig. 9 and ¶0097. See also ¶0126 and rest of reference.]. 
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Vaughan and Wang both teach RF [Wang - ¶0126] and Wang teaches  that the waveguide can provide efficient transmission efficiency so better MRI images are acquired [Wang - ¶0097].  

Regarding claim 19, Vaughan teaches the limitations of claim 16, which this claim depends from.
	Vaughan further teaches the circularly polarized RF magnetic field [¶0027 and ¶0053, wherein circular polarization are enabled by the RF coil. See also rest of reference.].
	However, Vaughan is silent in teaching the RF magnetic field converges at a region in the bore having a high spatial uniformity of the transverse B1-field along the longitudinal axis of the bore and a low axial B1 field.
	Wang, which is also in the field of MRI, teaches wherein the circularly polarized RF magnetic field converges at a region in the bore having a high spatial uniformity of the transverse B1-field along the longitudinal axis of the bore and a low axial B1 field [¶0008, ¶0014, wherein the RF field is circularly polarized. See ¶0097, ¶0115 and Fig. 9A, wherein the RF field is uniform along the longitudinal axis and has low axial B1 field. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Vaughan and Wang both teach RF coils that include slotted waveguides [Wang - ¶0126] and Wang teaches that the waveguide can provide uniform B1 fields so better MRI images are acquired [Wang - ¶0097].  

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RISHI R PATEL/Primary Examiner, Art Unit 2896